Citation Nr: 1612469	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-03 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a heart disability, claimed as endocarditis and pericarditis.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2003, and from January 2009 to June 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, denied service connection for endocarditis and pericarditis.  Jurisdiction is currently with the RO in Anchorage, Alaska.  The Board previously considered this issue in July 2010, at which time it remanded for additional development.  It also remanded the issue of service connection for a neurological disability for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 242 (1999).  

Pursuant to the Board remand, the RO issued an August 2010 statement of the case as to the issue of service connection for a neurological disability.  VA did not receive a timely substantive appeal for this issue.  As such, the issue is no longer on appeal.  The Board also notes that an August 2013 rating decision granted service connection for a neurological disability, characterized as bilateral essential tremors. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2010 Board remand asked the RO to obtain any outstanding VA treatment records.  VA treatment records from July 2008 to December 2009 were associated with the claims file in August 2010.  Nevertheless, a June 2015 supplemental statement of the case cites VA treatment records that are yet to be associated with the claims file, in particular, treatment records from the Wilkes-Barre VA Medical Center, from November 2006 to December 2012, and the Alaska VA Healthcare system, from November 2013 to January 2015.  As some VA treatment records that still outstanding, the prior remand directive was not substantially completed, and a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Wilkes-Barre VA Medical Center and the Alaska VA Healthcare system, cited in the June 2015 supplemental statement of the case.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Readjudicate the issue on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



